DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-10, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially wireless bidirectional power exchange between the high voltage system and an auxiliary device, wherein the high voltage system is operable to power a drivetrain of the vehicle and the auxiliary device is separate from the vehicle and configured to at least one of provide electric power to and receive power from the high voltage system in combination with other limitations recited in the claimed invention.
Regarding claims 11-19, the prior art of record fails to teach either alone or in combination all of the limitations of claim 11, especially wireless bidirectional power exchange between the high voltage system and an auxiliary device, wherein the high voltage system is operable to power a drivetrain of the vehicle and the auxiliary device is separate from the vehicle and configured to at least one of provide electric power to and receive power from the high voltage system in combination with other limitations recited in the claimed invention.
Regarding claim 20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 20, enabling wireless power exchange between a high voltage system of a vehicle and an auxiliary device, wherein the high voltage system is operable to power a drivetrain of the vehicle, wherein the auxiliary device is separate from the vehicle and configured to at least one of provide electric power to and receive power from the high voltage system in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
7/28/2022